NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MANUEL ESCAMILLA-DOMINGUEZ,                     No.    16-70114

                Petitioner,                     Agency No. A200-698-131

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 26, 2017**


Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Manuel Escamilla-Dominguez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying cancellation of removal. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for substantial evidence factual findings


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and review de novo constitutional claims. Hernandez-Mancilla v. Holder, 633

F.3d 1182, 1184 (9th Cir. 2011). We deny in part and dismiss in part the petition

for review.

      Substantial evidence supports the agency’s determination that Escamilla-

Dominguez did not establish the required continuous physical presence for

cancellation of removal, where Escamilla-Dominguez testified to a different entry

date than the date stated on his application, the evidence he submitted regarding his

entry date was contradictory, and he provided no other corroborating evidence of

an entry date that allowed him to meet the continuous physical presence

requirement. See 8 U.S.C. § 1229b(b)(1)(A); Hernandez-Mancilla, 633 F.3d at

1184 (under the deferential substantial evidence standard, the court will uphold the

agency’s factual findings unless the evidence compels a contrary result).

Accordingly, we are not persuaded by Escamilla-Dominguez’s contention that the

agency violated due process by making factual findings contrary to the record. See

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (to prevail on a due process

challenge, an alien must show error and prejudice).

      Escamilla-Dominguez’s contention that the agency prevented him from

presenting evidence is not supported by the record.

      We lack jurisdiction to consider petitioner’s unexhausted contentions

regarding credibility. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010)


                                         2                                    16-70114
(“We lack jurisdiction to review legal claims not presented in an alien’s

administrative proceedings before the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  16-70114